Citation Nr: 0900742	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating greater than 30 percent for post 
operative residuals (to include scarring) of right anterior 
cruciate ligament repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which reduced the assigned 
evaluation for operative residuals (to include scarring) of 
right anterior cruciate ligament (ACL) repair to 10 percent 
effective from August 1, 2005.  Pursuant to an April 2007 
rating, the evaluation was increased to 20 percent, effective 
from August 1, 2005.  For reasons discussed below, the issue 
is better phrased as set forth on the title page of this 
decision.

The veteran had requested a hearing before a Decision Review 
Officer, which hearing was scheduled for December 21, 2006.  
On December 20, 2006, the veteran's representative submitted 
additional evidence and requested a hearing postponement to 
allow the RO opportunity to consider the submitted evidence.  
In correspondence dated April 10, 2007, the veteran's 
representative signified that the veteran elected "no 
hearing."  Accordingly, the hearing request is considered 
withdrawn, and the Board finds no impediment to its 
jurisdiction to adjudicate the claim.

A review of the claims folder shows that in a rating decision 
in December 2004 service connection was granted for 
limitation of extension of the left knee, with a 10 percent 
evaluation assigned effective July 27, 2004. VA examination 
and treatment records leave no doubt that it is limitation of 
extension of the right knee which warranted service 
connection. This matter is referred to the RO for correction.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Post operative residuals (to include scarring) of right 
anterior cruciate ligament repair include pain requiring 
medication, limitation of flexion to 110 degrees, mild 
quadriceps atrophy, flexion contracture, swelling, an altered 
gait, and degenerative changes.  

3.  Service connection is in effect for limitation of 
extension of the right knee, evaluated as 10 percent 
disabling. 

4.  VA examination on March 14, 2007 demonstrated an anterior 
cruciate ligament (ACL) deficiency with weakness, a need for 
use of a brace, severe instability and recurrent buckling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for post operative residuals (to include scarring) of right 
anterior cruciate ligament repair have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  The criteria for a separate 30 percent disability 
evaluation for ACL deficiency of the right knee with 
instability and recurrent buckling have been met effective 
March 14, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2004, October 2004, March 2006 and January 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative residuals of 
a right knee injury warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Board also acknowledges a recent decision from the Court 
that provided additional guidance of the content of the 
notice that is required to be provided under 38 U.S.C.A. § 
5103(a) and 38  C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and Supplemental Statement of the Case 
and provided additional argument in response to such 
documents, which the Board notes contained a list of all 
evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulation, including the 
criteria for evaluation of the veteran's disability, and an 
explanation for the decision reached.  Moreover, the veteran, 
himself, asserted entitlement to separate ratings for 
instability and limitation of motion in his substantive 
appeal submitted in April 2007.  In the Board's opinion all 
of this demonstrates actual knowledge on the part of the 
veteran and his representative of the information that would 
have been included in the more detailed notice contemplated 
by the Court in the Vazquez-Flores case.  As such, the Board 
finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA and private medical records and 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Background

Service connection for right ACL repair was established 
pursuant to a February 1990 rating.  Thereafter, in March 
2004, the RO issued a rating decision which increased the 
evaluation for service connected post operative residuals of 
a right knee injury to 30 percent, effective from September 
2003. 

On July 27, 2004, the veteran submitted a claim that was 
regarded as a claim for increased rating.  Along with that 
claim he submitted evidence of chronic medical treatment for 
the right knee.  Several weeks prior to that submission, on 
July 7, 2004, the veteran had undergone a right anterior 
cruciate ligament reconstruction at Lancaster General 
Hospital.  The hospitalization record notes that he had 
suffered a torn ACL while in the military and previously had 
one ACL reconstruction, which eventually failed.  
Postoperative records from July 15th noted that the veteran's 
wounds had healed without signs of infection, and he had no 
pain.  Staples were removed.  Lachman's was zero.  
Neurovascular examination was intact of the lower extremity.  
He had a minimal residual extrusion of the knee.  X-rays 
showed appropriate positioning of the tunnels of his new 
interference screw in the femoral tunnel.  Physical therapy 
evaluation one week status post right ACL reconstruction 
noted an excellent start to recuperation.

Correspondence from the veteran's physician dated August 12, 
2004 noted that he was five weeks' postoperative and his 
wounds healed without signs of infection.  His knee was 
stable.  He was then currently undergoing intensive physical 
therapy to restore function to his right knee.  At that time 
he was not capable of standing, sitting or walking for 
prolonged periods of time.  An August 18, 2004 physician's 
record indicates the absence of instability and that the 
veteran was making exceptionally fast progress with physical 
therapy.  October 12, 2004, physician's correspondence three 
months status post surgery reported the veteran's knee had 
not felt this good in years.  He had complete stability with 
no swelling, buckling or locking.  He had full range of 
motion of the right knee.  Lachman's was 1 positive, anterior 
drawer is 1 positive.  Positive drawer was negative.  Pivot 
shit was negative.

On November 19, 2004, the veteran was afforded a VA 
examination.  The examiner considered a comprehensive history 
of the veteran's knee disorder.  On physical examination, the 
veteran was not in any acute distress.  His gait and station 
were normal.  Balance on the right lower extremity indicated 
the right knee to be slightly flexed.  He was able to squat 
only to about 50 degrees of the way and could not bend 
anymore due to pain in the right knee.  There was no swelling 
in the knee noted.  There was no pelvic tilt noted.  There 
was no evidence of Trendelenburg noted.  He did not have any 
difficulty donning off or on his shoes and socks.  He did not 
have any difficulty getting on and off the examination table.  
On physical examination all the healed surgical scars were 
noted on the lateral aspect of the right knee and the 
anterior aspect of the knee and the medial aspect of the 
proximal tibia from the removal of lower screw.  No effusion 
was noted; however, anterior aspect of the knee inferior to 
the patella did appear to be much fuller than the left knee.  
Mild infrapatellar crepitation and some subcutaneous 
crepitations were palpable.  Patella was not displaced.  
Drawer sign was negative, however there was mild increased 
movement less than one degree.  Lachman's test was negative.  
Medial and lateral stress test did not reveal any instability 
or laxity of the ligaments.  Active range of motion with the 
knee extended was 10 degrees.  PROM zero degrees, however at 
zero degrees he had moderate discomfort at the inferior 
aspect of the patella.  Repetitive range of motion remained 
at minus 10 degrees of extension.  Active flexion of the knee 
was 100 degrees.  Passive flexion 110 degrees.  At 
110 degrees of flexion he was mildly uncomfortable.  
Repetitive range of motion did not show any changes either in 
range of motion or pain level.  McMurray's and Apley's tests 
were negative.  There was no atrophy of the muscles noted.  

For comparison purposes, the left knee was also examined.  
Range of motion was entirely normal.  There was no swelling 
or tenderness noted.  No deformities were noted.  
Circumference was measured just above the knee on the right 
side which was one-half inch smaller and below the knee 
inferior to the patella.  It was about 2 centimeters larger 
than that above to the left knee.  Sensory function indicated 
mildly diminution to touch on the lateral surface of the 
knee, anterior surface of the knee and half of the medial 
surface of the knee.  Manual muscle strength was normal and 
knee extension and flexion with indicated range of motion.  
No deformity of the knees were noted.  Functionally the 
veteran was independent and ADL's and ambulation without any 
assistive devices for normal activities.  However he uses a 
Don Joy knee brace on the right side when he is performing 
activities on uneven terrain.  DeLuca provisions could not be 
clearly delineated with any medical certainty.  However 
during acute exacerbations the veteran could have some 
limitation in range of motion depending on the level of pain 
and severity of the swelling.  The extent of this could not 
be determined however.  The examiner could not appreciate any 
loss of endurance.  During acute exacerbations he may have 
some limitations in endurance but the extent of that cannot 
be determined and depends on the level of pain.  The examiner 
could not see any instability of the knee.  There was no 
evidence of weakness.  The veteran offered no complaints of 
fatigue.  X-rays of the right knee showed possible mild 
narrowing of the medial compartment of the knee compared to 
the lateral aspect, not significant to be called arthritis.  
There was a presence of screws with post surgical changes.  
Occupationally he was a sales person for home health 
products.  At times he may have to bend the knee or squat 
which can be difficult depending on the level or severity of 
pain.  Impression was status post right ACL reconstruction 
surgery with residuals.

Correspondence dated May 31, 2005, from Dr. M.J.P. reported 
the veteran for evaluation of right knee pain.  The examiner 
noted that he had been bothered by predominant pain in the 
knee.  He also reported feelings of instability mostly going 
down steps.  He reported doing 6 or 7 weeks of physical 
therapy after surgery and nothing much after that.  He does 
not wear a brace and is physically active, participating in 
weight training, yard work and biking.  He was then taking 
400 milligrams of Celebrex a day to relieve his symptoms.  
Most of his discomfort is after completing activities or when 
he sits down for some time.  His knee then gets very stiff 
and painful and achy.  On physical examination he showed that 
he could not fully extend his knee.  He plays about a 5 to 10 
degree flexion contracture.  The examiner noted several well-
healed surgical scars about his knee.  He had tenderness over 
the region of the pes anserine bursa.  He had diminished 
sensation along the midline along the lateral half of the 
proximal tibia as a result of his prior surgery.  He had mild 
patellofemoral crepitus, plus/minus intubation, negative 
change.  He had some slight tenderness to palpation over the 
patellar tendon anteriorly.  He could flex the knee about 115 
degrees.  He had two-plus laxity with anterior drawer and 
Lachman's testing.  He had vague medial and lateral joint 
line tenderness.  McMurray's testing was negative.  He did 
exhibit approximately a 7-centimeter shortening on the right 
leg as compared to the left.  Patellofemoral arthrosis was 
noted on X-rays.  Impression was right knee pain, status post 
revision, ACL reconstruction.  Mild degenerative arthritis of 
the patellofemoral joint and flexion contracture of the right 
knee.  

The examiner additionally offered that the veteran's symptoms 
were not consistent with instability.  He had some episodes 
where his knee feels like it wants to give out but the 
examiner felt that it was more related to the fact that he 
has flexion contracture.  He is therefore not able to fully 
his knee.  Examiner also noted that the veteran did exhibit 
some laxity of the ligament, but also offered that he could 
not have instability as a result of ligament failure.  His 
pain sounds more like arthritis and seems to be well 
controlled by the Celebrex.  The examiner did not recommend 
reconstruction at that time.  He also discussed the 
possibility of placing a lift in his shoe to even out his leg 
length discrepancy and also the possibility of an injection 
to help with some of his discomfort.

Dr. M.J.P. submitted additional correspondence dated in April 
2006.  The physician reported that the veteran's knee 
condition had progressively worsened.  The veteran also 
reported that he had been bothered by right knee pain with 
instability.  He continued to wear a brace that had been 
prescribed for him and had also been complaining of limited 
range of motion, swelling and occasional giving way of his 
knee as well as low back pain.  Examination of the right knee 
revealed that he lacked the last 15 degrees of full 
extension.  He could flex comfortably only to about 90 
degrees, at which point he exhibited pain.  He had tenderness 
over the pes anserine bursa.  He had a 2-plus Lachman's 
testing, stable collateral ligaments examination.  He had 
medial joint line tenderness and a positive McMurray's to the 
medial hemi joint.  Impression was mild to moderate 
arthritis, medial hemi joint right knee.  Pes anserine 
bursitis, right knee.  

On October 2, 2006, the veteran presented for diffuse pain 
with generalized osteoarthritis disease (Kellgran's) for 
three years.  He has diffused joint involvement worse at the 
left hip, lower back, but also at the left shoulder and elbow 
as well as the right knee and hip.  He was status post 
multiple reconstruction surgery for purposes of the shoulders 
and right knee ACL reconstruction/revision.  The plan was 
aquatic therapy reconditioning physical therapy after 
clearance by a cardiologist.  Although ranges of motions for 
several joints were provided, the range of motion for the 
right knee was omitted.

The veteran was afforded another VA examination on March 14, 
2007.  At that time he was not using any ambulatory aids.  He 
only wore a knee brace, and the brace helps him to a small 
extent.  The examiner noted that the veteran was receiving 
disability because of a myocardial infarction.  Physical 
examination of the right knee, the veteran was able to 
ambulate with a quad avoidance gait on the right knee.  
Examiner noted that that was a classic gait for an ACL 
deficient knee.  Right knee range of motion was from minus 15 
degrees to full extension to 110 degrees of flexion.  
Attempts of the distal extension would cause pain in his 
right knee.  Flexion beyond 90 degrees would cause pain in 
the right knee.  He had no effusions.  He was tender to 
palpation over the medial joint line.  He had a grossly 
unstable Lachman's and anterior drawer.  The posterior drawer 
was intact.  Varus and valgus was intact at 15 degrees, 
anterior degrees flexion.  The examiner was unable to assess 
varus and valgus stability at full extension because the 
veteran was unable to get full extension.  He had a positive 
McMurray's testing for the medical meniscus.  He was negative 
McMurray's testing for the lateral meniscus.  His patellar 
facets were nontender.  Patellar glide and tilt were normal.  
He had no patellar apprehension.  He had mild quad atrophy.  
Repetitive testing of his right knee will lead to an increase 
in pain, fatigue, weakness, lack of endurance and 
incoordination.  Repetitive testing will cause an increase in 
pain at an earlier point in flexion, i.e., had pain in his 
knee with flexion to only 60 degrees.  Repetitive testing 
however does not change his stated range of motion.  

The examiner noted 1-centimeter longitudinal scars over the 
anteromedial and anterolateral knee that were freely mobile.  
There was no skin atrophy, ulceration, or adherence to 
underlying tissue.  There was no inflammation, edema, keloid 
formation or underlying tissue loss.  X-rays of the right 
knee demonstrated two femoral fixation screws.  The tibial 
fixation screw had been successfully removed.  Mild joint 
space narrowing in the medial compartment was appreciated on 
X-rays.  The examiner assessed the veteran with a complicated 
history related to his right knee.  Examiner noted that 
revision ACL reconstruction had failed.  Currently the 
veteran had a grossly unstable knee with obvious ACL 
deficiency.  The ACL deficiency was causing recurrent 
instability with buckling episodes on a very frequent basis.  
The recurrent instability with buckling episodes has likely 
lead to a medial meniscal tear.  Buckling episodes are a 
known risk for developing meniscal tears.  The veteran likely 
had a medial meniscal tear given the clinical history as well 
as the current examination findings.  The medial meniscus 
tear is a known risk factor for developing degenerative joint 
disease within the compartment.  He know does have 
radiographic evidence of joint space narrowing within the 
medial compartment.  Diagnosis was ACL deficiency, right knee 
medial meniscal tear right knee, mild medial compartment 
degenerative joint disease right knee.  The examiner 
additionally offered the opinion that the veteran's function 
capacity was limited by pain, fatigue, weakness and lack of 
endurance following repetitive use.  The major functional 
impact is secondary to weakness.  

It was also the examiner's opinion that the disability is 
secondary to his failed ACL revision reconstruction and it is 
moderate to severe.  It is severe because of the ACL 
deficiency has lead to frequently current episodes of 
buckling, a meniscal tear with subsequent compartment 
arthrosis and frequent flares related to the right knee.  
However the patient was still able to perform all activities 
of daily living despite these disabilities.  Consequently the 
examiner rated his disability as being moderate to severe.


Legal Criteria

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Knee disabilities such as that presently on appeal are 
generally evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes  
5257, 5260, 5261.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran could 
perform range of motion testing of the disabled joint.  As 
such clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5256 pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating.  Likewise, malunion of the tibia and 
fibula is not demonstrated.  As such, the provisions of 
Diagnostic Codes 5262 and 5256 are not for application and, 
accordingly, an increased rating for the veteran's right knee 
disability may not be assigned pursuant to those latter 
provisions.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where, as here, limitation is at 60 degrees 
or more, a noncompensable evaluation is applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation, and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Separate compensable ratings may sometimes be assigned for a 
knee disorder if there is both instability under Diagnostic 
Code 5257, and arthritis which causes limitation of motion 
under Diagnostic Codes 5260 or 5261.  In VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a 0 percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned.  A veteran may potentially 
qualify to receive separate ratings for limitation of flexion 
and limitation of extension.  See VAOPGCPREC 9-04.

Analysis

As noted above, in July 2004, the veteran filed the claim 
from which the current appeal derives and which was regarded 
as a claim for entitlement to an increased evaluation.  Based 
on the available evidence, in a December 2004 rating 
decision, the RO proposed reducing the veteran's disability 
evaluation from 30 percent to 10 percent.  In an April 2005 
rating decision (with notice issued on May 12, 2005), the RO 
reduced the disability evaluation from 30 percent to 10 
percent, effective August 1, 2005.  Subsequently, pursuant to 
an April 2007 rating, the disability evaluation was increased 
to 20 percent, effective August 1, 2005.

As noted above, service connection also is in effect for 
limitation of extension of the right knee, evaluated as 10 
percent disabling. See Code 5261.

A review of the evidence, to include VA and private treatment 
records, and VA examination reports disclose steady 
deterioration of the service-connected right knee condition 
in recent years. Reconstruction of the right was most 
recently performed in July 2004. Post operative residuals 
include pain requiring medication, limitation of flexion to 
110 degrees, mild quadriceps atrophy, flexion contracture, 
swelling, an altered gait, and degenerative changes. Although 
the limitation of motion in and of itself is not compensable, 
the remaining signs and symptoms certainly support the 20 
percent evaluation now in effect under Code 5260. 
In combination with the separate 10 percent evaluation in 
effect for limitation of extension of the right knee, there 
has been no effective reduction in the 30 percent evaluation 
originally assigned for the service-connected right knee 
disability since September 2003. The 30 percent rating has 
been restored. 38 C.F.R. § 4.71a, Codes 5260, 5261. Extremely 
unfavorable ankylosis in flexion between 10 and 20 degrees 
such as to warrant a 40 percent rating is not shown by the 
record. See 38 C.F.R. § 4.71a, Code 5256.

The assigned ratings contemplate all manifestations of the 
disability, including pain, pain on motion, fatigability and 
flare-ups.  Even after consideration of the factors listed at 
38 C.F.R. §§ 4.40, 4.45 and 4.59, a combined rating greater 
than that assigned above percent would not be in order.  
There are no other identifiable periods of time since the 
effective date of service connection during which the 
veteran's right knee disorders warranted higher ratings.  
Therefore, additional "staged ratings" are inappropriate in 
this case.

In addition, the March 14, 2007 VA examination report 
characterized the veteran's right knee as "a grossly 
unstable knee with obvious ACL deficiency . . . causing 
recurrent instability with bucking episodes on a very 
frequent basis".  Such a characterization suggests even a 
further worsening of the veteran's right knee disorder, 
corresponding to a severe level of disablement pursuant to 
Diagnostic Code 5257, warranting a separate 30 percent 
evaluation effective from the date of that examination, March 
14, 2007.

In addition, the Board observes that scarring is part and 
parcel of the service-connected right knee disorder.  
However, no examination or clinical note reveals any evidence 
that any scar itself was symptomatic, as distinguished from 
general right knee manifestations.  There is, for example, no 
evidence that any scar was poorly nourished with repeated 
ulceration or was tender and painful on objective 
examination.  Evaluating the service-connected scar under the 
pertinent rating criteria, there is no evidence that any scar 
is unstable.  That is, there is no showing that there is 
frequent loss of covering of skin over the scar.  There is 
therefore no basis for a 10 percent evaluation under 
Diagnostic Code 7803 (2008). The Board concludes that a 
separate compensable evaluation for the service-connected 
surgical scar on the left knee under the holding of the Court 
of Appeals for Veterans Claims in Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994), is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's service connected right knee disorders have 
caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

  
ORDER

Entitlement to an evaluation greater than 30 percent for post 
operative residuals (to include scarring) of right anterior 
cruciate ligament repair is denied. 

Entitlement to a separate 30 percent rating effective March 
14, 2007 for ACL deficiency of the right knee with 
instability and recurrent buckling is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


